Judgment was entered in the Supreme Court, January 19th 1874.
Per Curiam.
The share of Blanche Bujac not having vested in her, but lapsing by her death in the lifetime of the testator, went over'to Matthew L., her brother, under the terms of the testator’s original will. When it reached the hands of the trustees appointed to take Matthew’s share, it came to them as an entirety, and not as part Blanche’s and part Matthew’s. Consequently, the trust attached to the whole devise and bequest. Eor the same reason the codicil to the testator’s will operated on the whole of Matthew’s estate as an entirety. The words are large enough to receive the whole, and the death of Blanche before the codicil took effect, just as in the original will, struck out of it all that related to Blanche. The whole estate vesting in Matthew, is therefore governed by the codicil in connection with the will, and vests in the trust until the time fixed by the testator for payment to Matthew. Decree affirmed.